Judgment, Supreme Court, Bronx County, entered February 13, 1979, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered on the issue of damages only, unless within 30 days after service upon him of a copy of this order, with notice of entry, plaintiff serves and files in the office of the Clerk of the Supreme Court, Bronx County, a written stipulation consenting to reduce the judgment herein to $100,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven on behalf of the plaintiff warrant an award no greater than the sum of $100,000, to which plaintiff’s recovery should be limited. Concur—Birns, J. P., Sandler, Ross, Lynch and Carro, JJ.